Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered February 27, 1992, convicting defendant, upon his pleas of guilty, of attempted robbery in the third degree, attempted grand larceny in the third degree, manslaughter in the second degree and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of IV2 to 3 years for the attempted robbery and attempted grand larceny convictions to run concurrently with consecutive terms of IV2 to 15 years and 2Vx to 5 years for the manslaughter and stolen property convictions, unanimously affirmed.
Defendant’s sentence is not unduly harsh. Defendant, a predicate felon with a long criminal history, was charged with 11 counts under 3 indictments stemming from 3 distinct and separate criminal incidents. The court was lenient in permitting defendant to plead guilty in satisfaction of all three indictments and imposing concurrent prison terms for all but 2 of the sentences. Even then, the consecutive sentences were imposed only after defendant’s failure to heed the court’s warning to stay out of trouble and continuing criminal ways resulted in the deaths of 2 persons.
By validly pleading guilty to a lesser charge under the indictment, defendant waived his right to challenge the sufficiency of the Grand Jury evidence (People v Kazmarick, 52 NY2d 322, 326; People v O’Neal, 44 AD2d 830). Concur— Murphy, P. J., Carro, Wallach and Ross, JJ.